Citation Nr: 1339954	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-30 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318, excluding on the basis of whether there was clear and unmistakable error (CUE) in a May 2002 rating decision which granted entitlement to a TDIU effective August 24, 2001.

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318, only on the basis of whether there was clear and unmistakable error (CUE) in a May 2002 rating decision which granted entitlement to a TDIU effective August 24, 2001.

3.  Entitlement to DIC for the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1310.

4.  Entitlement to service connection for the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1151.
  
REPRESENTATION

Appellant represented by:	Roger L. Sullivan, Individual


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to October 1945.  He was in receipt of a Purple Heart and other medals recognizing his meritorious service in World War II.  He died in May 2011.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2013, the appellant and the Veteran's son testified at a Central Office hearing.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to DIC under 38 U.S.C.A. § 1310, entitlement to DIC under 38 U.S.C.A. § 1318 based on CUE, and entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not a former prisoner of war and was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC, excluding on the basis of CUE, pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Board may proceed with the issue on appeal at this time without reviewing the provisions of the VCAA.  In a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a veteran's death was not service-connected, provided that the veteran was in receipt of or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least five years from the date of his discharge or release from active duty, or for 10 or more years immediately preceding his or her death. 

The Veteran was in receipt of a total disability rating at the time of his death in May 2011.  That rating was granted in a May 2002 rating decision, effective August 24, 2001.  It is uncontested that the total rating had been in effect fewer than 10 years at the time of the Veteran's death.  The appellant essentially contends that the Veteran's service-connected disabilities rendered him unemployable for a time period much earlier than 10 years prior to his death; and that had VA applied the correct regulations when assigning an effective date for TDIU in the May 2002 rating decision, she would meet the criteria for DIC benefits under 38 U.S.C.A. § 1318.  The Board notes that this contention is a claim for CUE and is addressed in the remand section below.  Accordingly, this allegation is not addressed herein.  

The appellant filed her claim for DIC benefits in May 2011.  VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2012); 38 C.F.R. § 3.22(a) (2013).  The total rating may be schedular or may be a total disability rating based on unemployability (TDIU).  38 C.F.R. § 3.22(c). 

The term "entitled to receive" means that, at the time of death, the Veteran had filed a claim for disability compensation during his lifetime, and the Veteran had service-connected disability rated totally disabling by VA, but was not receiving compensation due to six possible circumstances:  (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b)(3). 

In addition, the term "entitled to receive" can mean that the Veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met:  (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for CUE committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section.  38 C.F.R. § 3.22(b)(1) and (2).  With respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, the issues involved will be decided with regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106. 

Service connection has been in effect since April 1, 1946 for residuals of a gunshot wound perforating posterior right chest wall with entrance at the right shoulder and exit at the scapula at mid back over lower dorsal spine.  Service connection has been in effect since June 26, 1967 for residuals of pleural cavity injury and residual injury of the muscles of the dorsal spine region.  In May 1968, service connection for rheumatoid spondylitis of the entire spine was denied by the Board.  

The Veteran underwent VA examination in November 1998 at which time it was noted that the Veteran had a long history of ankylosing spondylitis which had resulted in him a fusion of his cervical spine, thoracic spine, and lumbar spine due to the disease process and that he had no flexibility involving his spine whatsoever.  Individual unemployability was denied in a February 1999 decision which was not appealed.  The RO noted that in addition to age, disability from ankylosing spondylitis of the spine could not be considered in determining entitlement to a TDIU; that the Veteran had previously been found to be entitled to nonservice-connected disability pension because of his spondylitis of the spine; and that the evidence did not show that an ability to follow substantially gainful employment was precluded strictly because of service-connected conditions.

On VA examination in September 1999, the medical history noted that since service the Veteran had had significant back-related problems, that he had developed anklylosing spondylitis, and that he had been retired from his occupation as a machine operator since 1971 primarily due to his back-related problems.    

Entitlement to service connection for PTSD was denied in rating decisions dated in April 2000 and July 2001 which were not appealed.  On August 24, 2001, the Veteran underwent VA examination at which time PTSD was diagnosed.  Service connection for PTSD was established in a January 2002 rating decision which assigned a 30 percent disability evaluation effective August 24, 2001.  A VA Form 21-8940, Veteran's Application for Compensation Based on Unemployability, was received on February 18, 2001.  The Veteran's son sent in a statement alleging TDIU in February 2000.  Entitlement to a TDIU was granted by a May 2002 rating decision effective August 24, 2001. Prior to August 24, 2001, the Veteran's combined rating for service connected disabilities was only 50 percent.

As such, a TDIU was in effect from August 24, 2001 until the Veteran's death in May 2011, a period a little more than nine years and nine months -- three months shy of the 10-year period required for entitlement to DIC benefits under 38 U.S.C.A. § 1318.  

There is no legal basis for granting the appellant's claim pursuant to 38 U.S.C.A. § 1318.  The Board is quite sympathetic to this claim but is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992). Accordingly, the appellant's claim under the provisions of 38 U.S.C.A. § 1318 must be denied for lack of legal merit. See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318, excluding on the basis of CUE in a May 2002 rating decision, is denied.



REMAND

Regarding the issue of entitlement to DIC under 38 U.S.C.A. § 1318, only on the basis of whether there was clear and unmistakable error (CUE) in a May 2002 rating decision which granted entitlement to a TDIU effective August 24, 2001, the appeal must be remanded for procedural development.  Although addressed briefly in the statement of the case, the appellant has not been provided notice of the requirements to show CUE in the assignment of the effective date. See 38 C.F.R. § 3.22.  Additionally, the issue was not addressed in a rating decision, and thus the Board does not yet have jurisdiction over this aspect of the DIC claim.  See 38 C.F.R. § 20.200 (2013) (noting that an appeal consists of a timely notice of disagreement to a rating decision followed by a substantive appeal).

Regarding the issues of issues of entitlement to DIC under 38 U.S.C.A. § 1151 and entitlement to service connection for the cause of the Veteran's death, the appeal must be remanded for the issuance of a statement of the case (SOC).  When a notice of disagreement (NOD) has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  In a January 2012 rating decision, the RO denied these claims.  In April 2012, the appellant filed a notice of disagreement.  The RO has not yet issued an SOC.  Accordingly, remand of these issues is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide appropriate VCAA notice to the appellant regarding entitlement to DIC benefits under 38 U.S.C.A. § 1318 on the basis of CUE in the assignment of n effective date in a prior decision.  Take any actions thereafter necessary to adjudicate this portion of the issue on appeal.  

2.  After ensuring that any actions needed to comply with the VCAA have been taken, the appellant and her representative should be provided a Statement of the Case as to the above-noted issues.  The appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


